Citation Nr: 1455201	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1978 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that proceeding is associated with the Virtual VA file.  In December 2013, the Veteran submitted additional evidence along with a waiver of initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  

In April 2014, the Board remanded this case for additional development and readjudication.  The case has since returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not manifest during service or within one year thereafter and is not otherwise related to his military service.

2.  The Veteran's tinnitus did not manifest during service and is not otherwise related to his military service

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and sensorineural hearing loss is not presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 (West 2002 and Supp. 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a November 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in June 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in May 2010 to determine the nature and etiology of his hearing loss and tinnitus.

In the Board's April 2014 remand, the AOJ was directed to return the claims file to the May 2010 VA examiner or a similarly qualified individual to obtain an addendum opinion to her report.  The AOJ acquired an addendum opinion from a different VA examiner in April 2014.  The April 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds this VA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties:  (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2013 hearing, the Veterans Law Judge identified and explained the issue on appeal.  See Board Hearing Transcript (Tr.), page 2-3.  Information was also solicited regarding the issues on appeal, including his noise exposure during service (Tr., page 4-5) and whether there was a relationship between his hearing loss, tinnitus, and his military service.  Tr., page 8-9.  Nothing revealed at the hearing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the May 2010 VA examination show that the Veteran has hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Veteran was examined for induction in April 1978 at which time his ears were found to be normal.  His pure tone thresholds on audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

At that time, the Veteran denied any current problem or history of hearing loss or ear trouble on his report of medical history.

The service treatment records also contain an April 1978 hearing evaluation baseline entrance test.  His pure tone thresholds on audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
5
LEFT
5
5
15
5
5

In February 1980, the Veteran underwent a periodic follow-up examination.  His pure tone thresholds on audiological evaluation were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
15
LEFT
30
20
30
20
25

Another periodic follow-up was conducted in October 1983.  His pure tone thresholds on audiological evaluation were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
5
LEFT
5
0
10
0
10

The Veteran's undated separation examination has the same results recorded as the examination from October 1983.  On his undated report of medical history at separation, the Veteran did not report any hearing loss or ear trouble.

Following his military service, VA treatment records dated from October 2009 to May 2010 show a hearing evaluation and a hearing aid fitting in the audiology clinic.  In October 2009, audiogram findings, in pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
40
55
LEFT
10
15
25
30
55

Speech discrimination scores were 100 percent for the right ear and 100 percent for the left ear.  The VA audiologist determined that the Veteran had a hearing impairment and recommended hearing amplification.  He was given a diagnosis of sensorineural hearing loss of combined types including bilateral and tinnitus.

The Board notes that the November 2013 private examination results are displayed in graphical form that has not been converted to an appropriate numerical form.  In this regard, the Court has held that interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); see Kelly, 7 Vet. App. at 471.  Here, the Board finds that the graphical representation is clear and can be interpreted, as the private audiologist provided a legend for her graphical results and summarized her results in the November 2013 opinion.  Moreover, there is no dispute that the Veteran currently meets the criteria of 38 C.F.R. § 3.385.  Accordingly, a remand for interpretation of the November 2013 private examination is not necessary.

In this regard, the November 2013 private examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
60
65
LEFT
30
35
45
45
60

Speech audiometry revealed word recognition ability of 84 percent in the right ear and 90 percent in the left ear.  (There was no notation to the report as to whether the speech discrimination scores were completed through use of the Maryland CNC word test, as required pursuant to the applicable rating criteria.  See 38 C.F.R. § 4.85).  The Veteran reported a history of military noise exposure. The audiologist noted that the Veteran reported constant tinnitus and that the evaluation revealed mild to moderately severe sensorineural hearing loss in both ears.  The audiologist opined that the Veteran's hearing loss and tinnitus were more likely than not related to his military service,

The Veteran underwent a VA examination in May 2010.  Audiogram findings, in pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
45
50
LEFT
10
15
25
30
50

Speech recognition scores on the Maryland CNC Word List were 100 percent for the right ear and 96 percent for the left ear.  The diagnoses were bilateral tinnitus in a normal sloping to moderate sensorineural hearing loss for the right and left ear.  In her report, the May 2010 examiner noted that the Veteran reported a history of military noise exposure, including small arms fire, heavy artillery, mortars, grenades, helicopters, airplane engines, and tanks.  He did not report any significant occupational noise exposure and experienced recreational noise exposure from lawn mowers, leaf blowers, weed eaters, and table saws.
  
In his October 2009 original claim, the Veteran sought benefits for bilateral hearing loss and tinnitus, but provided no date as to their onset.  In December 2009, he stated that the ringing in his ears began in 1980.  During his May 2010 VA examination, the Veteran reported that he first noticed his constant bilateral tinnitus approximately 18 to 20 years ago.  In December 2013, the Veteran testified that he first noticed the ringing in his ears during basic training.  Tr. page 7.

In April 2014, a VA audiologist provided an opinion regarding the Veteran's hearing loss and tinnitus.  Based on a review of the claims file and the Veteran's reported history, the audiologist stated that the Veteran's bilateral hearing loss and tinnitus were less likely as not due to military noise exposure, and provided a very thorough explanation.  In this regard, he noted that the Veteran had increased hearing thresholds across the frequencies in February 1980, but also observed that the Veteran's hearing was within normal limits in 1983 and that there was no clinically significant increase in thresholds when the 1978 and 1983 examinations were compared.  He explained that exposure to noise can result in a temporary threshold shift which resolves over days or weeks, but commented that the fact that the thresholds were elevated across the board at both ears in a flat pattern does not strongly suggest a temporary threshold shift due to noise.  Instead, the examiner stated that it was more likely that the Veteran had transient negative middle ear pressure or impacted cerumen or there was testing artifact.  Nevertheless, the threshold seen on the 1980 examination did not represent a permanent elevation in hearing thresholds, as shown by the 1983 examination and even as shown on the 2010 examination (the thresholds for 500 and 1000 Hertz at both ears were better in 2010 than 1980).  The examiner also cited to a study conducted by the Institute of Medicine and noted that it is unlikely that delayed effects occur from noise exposure.   

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for sensorineural hearing loss.  Neither sensorineural hearing loss nor a manifestation sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken upon induction to service in April 1978 and before separation from service in October 1983 had normal results.  The April 2014 examiner specifically addressed why the heightened results of the February 1980 examination were not a manifestation sufficient to identify the disease.  He noted that clinically significant increases in thresholds that demonstrate later onset tinnitus and hearing loss would be permanent in nature.  He explained that, due to the limited information available about the examination, the exact cause of the elevated thresholds is unknown.  However, he did note that potential explanations included a transient negative middle ear pressure, an impacted cerumen, or a testing artifact.  He also stated that it was less likely that the elevated thresholds were due to a temporary threshold shift, as the thresholds were elevated bilaterally across the board in a flat pattern.  He further noted that the results of the 1983 examination and the 2010 examination (where some of the results were better than those from 1983) supported his conclusion that the February 1980 thresholds were not representative of a permanent elevation in hearing thresholds.  

Although the Veteran now states that his hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  Thus, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.  

In addition, the evidence does not reflect that sensorineural hearing loss manifested within one year of service.  A diagnosis of sensorineural hearing loss is first noted in an October 2009 VA treatment record.  As such, service connection under 38 C.F.R. 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board again notes that the term "chronic disease" applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not listed as a chronic disease in the regulation.  

The Board does acknowledge the Veteran's statements that his hearing loss and tinnitus began in service.  He has claimed that he was reluctant to report his hearing symptomatology for fear of how these symptoms would impact his career.  See Statement in Support of Claim, received October 2014.  The Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had hearing loss and tinnitus since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis of tinnitus in service, and upon objective testing, his hearing was documented as being within normal limits at the time of his separation from service.  He also denied having a medical history of ear trouble and hearing loss.  As such, there is actually affirmative evidence showing that he did not have hearing loss and tinnitus at the time of his separation from service.

In addition, the Board notes that, although the service treatment records are silent for any complaints of hearing problems, they reflect that the Veteran did seek treatment for many other complaints, including dirt in his eye, a sore throat, a leg laceration, a head cold, muscle strain, a headache, a sprained ankle, and shaving irritation.  These facts also weigh against the Veteran's assertion that his disorders had their onset in service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Moreover, the Board notes that the Veteran has made inconsistent statements regarding the onset of his tinnitus.  In this regard, he stated in December 2009 that the ringing in his ears began in 1980, and during the December 2013 hearing, he indicated that he noticed it during basic training, which would have been in 1978.  However, he told the May 2010 VA examiner that he first noticed tinnitus approximately 18 to 20 years ago, which would have been after service in 1990. 

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's hearing loss and tinnitus in service to be not credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss and tinnitus did not manifest in service or sensorineural hearing loss within one year thereafter and that there has been no continuity of symptomatology of hearing loss since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post-service upon a showing of a nexus between that disability and the injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Veteran has argued that he was exposed to acoustic trauma during his military service and that this was the injury sustained from which his hearing loss and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2). In fact, his service personnel records do show that that his military occupational specialty (MOS) was a tank driver.  

Moreover, as shown above, the Veteran currently has hearing loss at a level that is considered disabling for VA purposes and he has reported the presence of and been diagnosed with tinnitus.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his noise exposure in service.

There are three opinions of record that address whether the Veteran's hearing loss and tinnitus are related to his military service.  The relevant opinions are those of the Veteran, the November 2013 private audiologist's opinion, and the VA audiologist who provided the April 2014 opinion.

It is the responsibility of the Board to assess the credibility and weight that the evidence should be given.  See Hayes v. Brown, 5 Vet. App. 60, 60-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province in the Board.  See Guerri v. Brown, 4 Vet. App. 467, 470-71 (1993).
When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Borwn, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West.  11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Upon review, the Board finds that the April 2014 VA medical opinion is more probative than the November 2013 private medical opinion.  As noted above, the private audiologist conducted an audiological evaluation on the Veteran in November 2013.  In her November 2013 opinion, the private audiologist stated that it is more likely than not that the Veteran's hearing loss and tinnitus are due to acoustic trauma that he sustained in service.  She noted that this opinion was based on the Veteran's report of when his hearing disorders began, the noise exposure he experienced in service, and the audiological results.  However, the private audiologist did not address the fact that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis and that he was not treated or diagnosed for symptoms for several years thereafter.  She also did not indicate that she had any awareness of the results of the Veteran's in-service audiological evaluations.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).

In contrast, the April 2014 VA audiologist reviewed the claims file, including the service treatment records and the post-service treatment record, as well as the Veteran's own reported history.  Indeed, the audiologist specifically discussed the results of the in-service audiological evaluations.  He opined that the Veteran's current bilateral hearing loss and tinnitus are less likely as not related to events that occurred during the Veteran's active duty military service.  Similar to the November 2013 private audiologist, the VA audiologist noted that, in evaluating whether there was a relationship between the Veteran's service and his hearing loss and tinnitus, he considered the Veteran's military noise exposure and the Veteran's reports of experiencing tinnitus and hearing loss since service.  However, unlike the November 2013 private opinion, the VA audiologist noted that there was a lack of objective evidence of permanent noise-induced damage to hearing and loss of hearing during the Veteran's time in service.  Thus, he offered a rationale for the opinion reached that is supported by the evidence of record.  In addition, to support the reliance in his opinion on the lack of objective in-service evidence, the VA audiologist cited to a 2006 report from the Institute of Medicine on hearing loss and tinnitus related to noise and military service.  This report concluded that it was unlikely that permanent noise-induced hearing loss would develop much later in one's lifetime after the cessation of noise exposure.
 
The Board also acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the April 2014 VA examiner's opinion is more probative, as it was provided by an audiologist with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file and medical literature, and the Veteran's medical history.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not related to his service, to include the noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


